      Case 1:17-cv-00365-DAE-AWA Document 302-2 Filed 01/28/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,
                                                 §
                                                 §
       Plaintiffs,
                                                 §
                                                 §     Civil Action No. 1:17-cv-00365-DAE-AWA
vs.
                                                 §
                                                 §
GRANDE COMMUNICATIONS
                                                 §
NETWORKS LLC,
                                                 §
                                                 §
       Defendant.
                                                 §
                                                 §
                                            EXHIBIT 2

              PLAINTIFFS’ STATEMENT OF CLAIMS FOR USE IN VOIR DIRE

         Pursuant to Local Rule 16(e)-2 and this Court’s Order Setting Jury Selection/Trial and

 Related Deadlines (Dkt. 275), Plaintiffs provide the following statement of their claims for use in

 voir dire:

         This is a civil case alleging copyright infringement. The Plaintiffs are record companies,

 who own or control some of the most popular musical recordings in the world. The Plaintiffs seek

 damages against the Defendant, Grande Communications Networks LLC, an internet service

 provider, for contributory copyright infringement of 1,534 sound recordings.

         Plaintiffs submit that the evidence at trial will show Grande knew its internet subscribers

 were illegally sharing music online since the early 2000s, and for years addressed the problem by

 suspending or terminating these infringers. However, beginning in 2010, in an effort to increase

 profits, Grande eliminated its termination policy and chose instead to allow its subscribers to

 infringe copyrights freely with no consequences. As a result, Grande subsequently received more

 than one million notices identifying specific instances of copyright infringement by its subscribers.

 Yet despite knowing of, or willfully blinding itself to, specifically identified repeat infringements
    Case 1:17-cv-00365-DAE-AWA Document 302-2 Filed 01/28/20 Page 2 of 3




by its customers, Grande continued to provide those customers the internet service essential to

their unlawful conduct. In fact, it is undisputed that Grande did not terminate a single infringing

customer from October 2010 until June 2017—after this lawsuit was filed. Grande’s knowing

contribution to its users’ infringements allowed it to dramatically increase profits and earn $400

million on the sale of the company in February 2017. Grande’s conduct also caused significant

damage to the Plaintiffs and their recording artists.

Dated: January 28, 2020                       Respectfully submitted,

                                              By: /s/ Andrew H. Bart
                                              Andrew H. Bart (admitted pro hac vice)
                                              Jacob L. Tracer (admitted pro hac vice)
                                              Jenner & Block
                                              919 Third Avenue
                                              New York, NY 10022
                                              Telephone: (212) 891-1600
                                              Facsimile: (212) 891-1699
                                              abart@jenner.com
                                              jtracer@jenner.com

                                              Jonathan E. Missner (admitted pro hac vice)
                                              Robert B. Gilmore (admitted pro hac vice)
                                              Philip J. O’Beirne (admitted pro hac vice)
                                              Michael A. Petrino (admitted pro hac vice)
                                              Kevin J. Attridge (admitted pro hac vice)
                                              Stein Mitchell Beato & Missner LLP
                                              901 15th Street, N.W., Suite 700
                                              Washington, DC 20005
                                              Telephone: (202) 737-7777
                                              Facsimile: (202) 296-8312
                                              jmissner@steinmitchell.com
                                              rgilmore@steinmitchell.com
                                              pobeirne@steinmitchell.com
                                              mpetrino@steinmitchell.com
                                              kattridge@steinmitchell.com

                                              Daniel C. Bitting (State Bar No. 02362480)
                                              Paige A. Amstutz (State Bar No. 00796136)
                                              Scott Douglass & McConnico LLP
                                              303 Colorado Street, Suite 2400
                                              Austin, TX 78701



                                                  2
Case 1:17-cv-00365-DAE-AWA Document 302-2 Filed 01/28/20 Page 3 of 3




                              Telephone: (512) 495-6300
                              Facsimile: (512) 495-6399
                              dbitting@scottdoug.com
                              pamstutz@scottdoug.com

                              Attorneys for Plaintiffs




                                  3
